EXHIBIT 10.1

 

AMENDED AND RESTATED SERVICE AND EXPENSE AGREEMENT

 

Among

 

ALLSTATE INSURANCE COMPANY

And

THE ALLSTATE CORPORATION

And

Certain Affiliates

 

This Amended and Restated Service and Expense Agreement (this “Agreement”) made
and effective as of the 1st day of January 2004, among ALLSTATE INSURANCE
COMPANY, an Illinois insurance company (“Allstate”), THE ALLSTATE CORPORATION, a
Delaware corporation (“Allcorp”), and those affiliates of Allstate whose
signatures appear below (together with Allcorp, individually, an “Affiliate” and
collectively, the “Affiliates”).

 

WITNESSETH:

 

WHEREAS, Allstate entered into a Service and Expense Agreement, dated as of
January 1, 1999, with Allcorp and certain of its insurance company affiliates
and another Service and Expense Agreement, dated as of January 1, 2000, with
certain of its non-insurance affiliates, pursuant to which Allstate provided
certain services and facilities (collectively, the “Original Agreements”);

 

WHEREAS, the parties amended the Original Agreements on January 1, 2002 (the
“Amended Agreements”) and with the establishment of Allstate Investments, LLC,
terminated the provision of investment management services by Allstate;

 

WHEREAS, the parties desire to consolidate and further amend the Amended
Agreements to include provision by the Affiliates of certain services and
facilities to Allstate and to other Affiliates from time to time, subject to the
terms and conditions hereinafter set forth, and to provide for possible future
alternative methods of costing for facilities and services provided pursuant to
this Agreement; and

 

WHEREAS, the parties desire to restate the Amended Agreements as amended.

 

NOW, THEREFORE, it is agreed as follows:

 

1.               Allstate shall furnish or cause to be furnished, at cost and in
the same manner as such services and facilities are furnished to its other
affiliates, those categories of facilities and services listed on Schedule A,
including marketing, claims, underwriting and

 

--------------------------------------------------------------------------------


 

policyholder services.  Additional specifications regarding these services and
facilities, and the basis upon which costs to be charged for these services and
facilities are determined: (a) with respect to an Affiliate that is a property
and casualty insurer, are listed on Exhibit A; (b) with respect to an Affiliate
that is a life insurer, are listed on Exhibit B; and (c) with respect to an
Affiliate that is a non-insurance company, in accordance with Generally Accepted
Accounting Principles.  The relevant parties may from time to time agree that
only certain of the listed services and facilities will be provided by the
Providing Party (as defined below).

 

Services shall be performed in the name of and on behalf of an Affiliate and in
a manner intended to assure the separate operating identity of the Affiliate. 
By way of example and without limiting the foregoing, (i) all forms utilized in
connection with an Affiliate’s business and all correspondence with holders of
insurance policies or annuity contracts (collectively, “policies”) shall bear
its name and contain its address; (ii) all communications with policyholders
shall be in such Affiliate’s name; and (iii) all bank accounts into which such
Affiliate’s funds are deposited or from which its funds are withdrawn shall be
such Affiliate’s accounts, except that premiums collected on behalf of an
Affiliate may be held by Allstate in a fiduciary capacity and transferred to
such Affiliate as soon as practicable subsequent to collection, but in any event
within two (2) business days.

 

Services shall be provided in accord with all applicable state and federal legal
and regulatory requirements, including those relating to privacy of customer
information.

 

The performance of any party under this Agreement with respect to the business
and operations of an Affiliate shall at all times be subject to the direction
and control of the Board of Directors of each such Affiliate.  To the extent
required by applicable regulation, such services with respect to any Affiliate
shall be performed under guidelines and procedures established by that
Affiliate.  All service providers must comply with all licensing provisions
applicable to any Affiliate for which they are providing services under this
Agreement.

 

2.               Each Affiliate may furnish or cause to be furnished to Allstate
or to any other Affiliate, at cost, the services and facilities listed in
Schedule A attached hereto or such other facilities and services as the parties
may from time to time agree in writing.  Any supplemental agreement whereby any
Affiliate provides services to or receives services from another Affiliate shall
be subject to review where required under applicable insurance law.

 

3.               Costs are defined as the actual costs and expenses incurred by
the party providing the services (each, a “Providing Party”) which are
attributable to the services and facilities provided under this Agreement, such
as: salaries and benefits; space rental; overhead expenses which may include
items such as electricity, heat, and water; building maintenance services;
furniture and other office equipment; supplies and special equipment such as
reference libraries, electronic data processing equipment and the like.

 

2

--------------------------------------------------------------------------------


 

4.               Charges for the above services and facilities shall be
determined by Allstate in accordance with the general provisions contained in
Exhibits A through D.  Exhibits A and B are based upon NAIC expense
classification and allocation guidelines.  In the event such guidelines are
amended, Exhibits A and B shall be deemed amended to conform thereto. 
Allstate’s Corporate Controller’s Department will exercise reasonable judgment
in appropriately revising these Exhibits, maintain proper documentation for
revisions and communicate changes in allocation requirements to each party
receiving services (each, a “Receiving Party”) in a timely manner. Exhibit C
provides a narrative overview of the expense management process and Exhibit D
provides certain definitions used throughout.  Cost bases shall be reviewed and
adjusted on a prospective basis not less than annually to reflect the actual
costs incurred.

 

5.               The amount charged to a Receiving Party shall not exceed the
cost to the Providing Party with respect to providing such service or facility. 
Notwithstanding this provision or any other provision contained in this
Agreement to the contrary, subject to obtaining any required regulatory
approvals, the parties may agree in writing that one or more specific services
or facilities may be provided on a basis other than cost.  Each Providing Party
will exercise reasonable judgment in periodically reviewing the expenses
incurred and the percentage thereof allocated to each Receiving Party.  Any
Receiving Party may request a review of such expenses and their allocation and
such review will occur promptly thereafter.  Any basis other than cost that is
utilized shall be intended to reasonably relate to the cost of the services or
facilities involved.

 

6.               A Providing Party will charge each Receiving Party for all the
services and facilities provided pursuant to this Agreement via the monthly
expense allocation process, and payments will be through the monthly
intercompany settlement process. This process will be completed by Allstate
personnel in the most timely and effective method available.

 

7.               The Providing Parties will maintain such records as may be
required relating to the accounting system of Allstate and the Affiliates.  The
Affiliates understand and accept the financial records generated by this system,
which utilizes the concepts detailed in the addenda attached to Exhibits A and
B, respectively.

 

All Affiliate records shall be maintained in accordance with applicable
insurance laws and accepted industry standards.  Allstate shall maintain
processes to provide backup records that will be available in the event the
underlying records are destroyed in a natural or manmade catastrophe or
disaster.

 

In the event and to the extent that the books and records of an Affiliate are
maintained hereunder in an electronic format, the following requirements shall
apply.  A computer terminal that is linked to the electronic system that
generates the electronic records that constitute such Affiliate’s books of
account as they relate to the business covered by this Agreement, shall be kept
and maintained at such Affiliate’s principal

 

3

--------------------------------------------------------------------------------


 

office.  During all normal business hours, there shall be ready availability and
easy access through such terminal (either directly by personnel of such
Affiliate’s domestic insurance regulator or indirectly with the aid of such
Affiliate’s employees) to the electronic media used to maintain the records
comprising such Affiliate’s books of account hereunder.  The electronic records
shall be in a readable form.  The Providing Parties shall maintain format
integrity and compatibility of the electronic records that constitute an
Affiliate’s books of account hereunder.  If the electronic system that created
such records is to be replaced by a system with which the records would be
incompatible, the Providing Parties shall convert such pre-existing records to a
format that is compatible with the new system.  The Providing Parties shall
maintain acceptable backup of the records constituting an Affiliate’s books of
account hereunder.

 

8.               Upon reasonable notice, and during normal business hours, any
Receiving Party shall be entitled to, at its own expense, inspect records that
pertain to the computation of charges for the facilities or services provided
pursuant to this Agreement.  The Providing Parties shall at all times maintain
correct and complete books, records and accounts of all services and facilities
furnished pursuant to this Agreement.  Each Receiving Party shall have
unconditional right of ownership of any records prepared on its behalf under
this Agreement.  The records maintained by a Providing Party in connection with
services provided to an Affiliate under this Agreement shall be subject to
inspection and review by such Affiliate’s domestic insurance regulator.

 

9.               Any employee of a Providing Party who is performing duties
hereunder at all times during the term of this Agreement shall be under the
supervision and control of such Providing Party and shall not be deemed an
employee of any Receiving Party.

 

10.         The scope of, and the manner in which, a Providing Party provides
facilities and services to a Receiving Party shall be reviewed periodically by
the parties involved in each transaction under this Agreement.  All services and
facilities shall be of good quality and suitable for the purpose for which they
are intended.

 

11.         No party shall assign its obligations or rights under this Agreement
without the written consent of the other parties and any required regulatory
approvals.  Allstate may terminate this Agreement in its entirety, and an
Affiliate may cancel its participation in the arrangements under this Agreement,
each by giving six months written notice to the other parties to this Agreement;
provided, however, that in the event that the affiliate relationship ceases to
exist with respect to an Affiliate, this Agreement shall terminate immediately
with respect to such Affiliate.  Under no circumstances will the initial term of
this Amended and Restated Agreement exceed five (5) years from its effective
date.

 

12.         All communications provided for hereunder shall be in writing, and
if to an insurance company Affiliate, mailed or delivered to such Affiliate at
its office at the address listed in such Affiliate’s Statutory Annual Statement
Blank, Attention: Secretary, or if to Allstate or Allcorp, mailed or delivered
to its office at 3075 Sanders Road,

 

4

--------------------------------------------------------------------------------


 

Northbrook, Illinois 60062, Attention: Controller, or addressed to any party at
the address such party may hereafter designate by written notice to the other
parties.

 

13.         This Agreement together with such amendments and supplements as may
from time to time be executed in writing by the parties in accordance with
applicable insurance law, constitutes the entire agreement and understanding
between the parties in respect of the transactions contemplated hereby and
supercedes any other agreements arrangements or understandings between the
parties relating to the subject matter hereof.  Those service and administrative
services agreements between and among any parties to this Agreement that are
listed on Exhibit E are terminated as of the effective date of this Amended and
Restated Agreement.

 

14.         Any unresolved dispute or difference between the parties arising out
of or relating to this Agreement, or the breach thereof, shall be settled by
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association and the Expedited Procedures thereof.  The award
rendered by the Arbitrator shall be final and binding upon the parties, and
judgment upon the award rendered by the Arbitrator may be entered in any Court
having jurisdiction thereof.

 

15.         This Agreement may be executed by the parties hereto in any number
of counterparts, and by each of the parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original, but all such counterparts shall together constitute but one and
the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
effective as of the day and year above written.

 

 

 

The Allstate Corporation

 

 

 

 

By:

/s/ Samuel H. Pilch

 

 

Samuel H. Pilch

 

Group Vice President

 

 

 

 

Allstate Insurance Company

 

 

 

 

By:

/s/ Samuel H. Pilch

 

 

Samuel H. Pilch

 

Group Vice President

 

 

 

 

AFD, Inc.

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Assistant Treasurer

 

5

--------------------------------------------------------------------------------


 

 

AFDW, Inc.

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

 

 

 

ALFS, Inc.

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Assistant Treasurer

 

 

 

 

Allstate Assignment Company

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

 

 

 

Allstate Assurance Company

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Vice President and Treasurer

 

 

 

 

Allstate California Holdings, LLC

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Vice President and Treasurer

 

 

 

 

Allstate California Insurance Company

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Vice President and Treasurer

 

 

 

 

Allstate County Mutual Insurance Company

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Vice President and Treasurer

 

6

--------------------------------------------------------------------------------


 

 

Allstate Distributors, LLC

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Assistant Treasurer

 

 

 

 

Allstate Financial, LLC

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

 

 

 

Allstate Financial Advisors, LLC

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

 

 

 

Allstate Financial Corporation

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

 

 

 

Allstate Financial Services, LLC

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

 

 

 

Allstate Fire and Casualty Insurance Company

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Vice President and Treasurer

 

 

 

 

Allstate Floridian Indemnity Company

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Vice President and Treasurer

 

7

--------------------------------------------------------------------------------


 

 

Allstate Floridian Insurance Company

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Vice President and Treasurer

 

 

 

 

Allstate Holdings, LLC

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

 

 

 

Allstate Indemnity Company

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Vice President and Treasurer

 

 

 

 

Allstate Insurance Company of Canada

 

 

 

 

By:

/s/ Robert J. Young, Jr.

 

 

Robert J. Young, Jr.

 

Chairman of the Board

 

Execution Date:

3/28/05

 

 

 

 

 

Allstate International Insurance Holdings, Inc.

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

 

 

 

Allstate Investment Management Company

 

 

 

 

By:

/s/ Catherine Winn

 

 

Catherine Winn

 

Assistant Vice President and Treasurer

 

 

 

 

Allstate Investments, LLC

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

8

--------------------------------------------------------------------------------


 

 

Allstate Life Insurance Company

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

 

 

 

Allstate Life Insurance Company of Canada

 

 

 

 

By:

/s/ Robert J. Young, Jr.

 

 

Robert J. Young, Jr.

 

Chairman of the Board

 

Execution Date:

3/28/05

 

 

 

 

 

Allstate Life Insurance Company of New York

 

 

 

 

By:

/s/ Samuel H. Pilch

 

 

Samuel H. Pilch

 

Group Vice President and Controller

 

Execution Date:

4/19/05

 

 

 

 

 

Allstate Motor Club, Inc.

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

 

 

 

Allstate Motor Club, Inc. of Canada

 

 

 

 

By:

/s/ Jamin Ejupi

 

 

Jamin Ejupi

 

Vice President

 

Execution Date:

3/31/05

 

 

 

 

 

Allstate New Jersey Insurance Company

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Vice President and Treasurer

 

 

 

 

Allstate Non-Insurance Holdings, Inc.

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

9

--------------------------------------------------------------------------------


 

 

Allstate North American Insurance Company

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Vice President and Treasurer

 

 

 

 

Allstate Property and Casualty Insurance

 

Company

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Vice President and Treasurer

 

 

 

 

Allstate Reinsurance Ltd.

 

 

 

 

By:

  /s/ James P. Zils

 

 

James P. Zils

 

Vice President and Treasurer

 

 

 

 

Allstate Settlement Corporation

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

 

 

 

Allstate Texas Lloyd’s, Inc.

 

 

 

 

By:

  /s/ James P. Zils

 

 

James P. Zils

 

Vice President and Treasurer

 

 

 

 

American Heritage Life Insurance Company

 

 

 

 

By:

  /s/ James P. Zils

 

 

James P. Zils

 

Assistant Treasurer

 

 

 

 

American Heritage Life Investment Corporation

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

10

--------------------------------------------------------------------------------


 

 

American Heritage Service Company

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

 

 

 

Charter National Life Insurance Company

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

 

 

 

 

 

 

Concord Heritage Life Insurance Company Inc.

 

 

 

 

By:

/s/ Samuel H. Pilch

 

 

Samuel H. Pilch

 

Group Vice President and Controller

 

Execution Date:

5/27/05

 

 

 

 

 

Deerbrook General Agency, Inc.

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Vice President and Treasurer

 

 

 

 

Deerbrook Insurance Company

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Vice President and Treasurer

 

 

 

 

Encompass Financial Group, LLC

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

11

--------------------------------------------------------------------------------


 

 

Encompass Indemnity Company

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Vice President and Treasurer

 

 

 

 

Encompass Insurance Company

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Vice President and Treasurer

 

 

 

 

Encompass Insurance Company of New Jersey

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Vice President and Treasurer

 

 

 

 

E.R.J. Insurance Group Incorporated

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

 

 

 

Fidelity International Company Limited

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

 

 

 

Fidelity International Insurance Company

 

Limited

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

 

 

 

First Colonial Insurance Company

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Assistant Treasurer

 

12

--------------------------------------------------------------------------------


 

 

Intramerica Life Insurance Company

 

 

 

 

By:

/s/ Samuel H. Pilch

 

 

Samuel H. Pilch

 

Group Vice President and Controller

 

Execution Date:

4/19/05

 

 

 

 

 

Ivantage Select Agency, Inc.

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

 

 

 

Kennett Capital, Inc.

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

 

 

 

Keystone State Life Insurance Company

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

 

 

 

Lincoln Benefit Life Company

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

 

 

 

 

 

 

New Jersey Holdings, LLC

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

13

--------------------------------------------------------------------------------


 

 

Northbrook Holdings, LLC

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

 

 

 

Northbrook Indemnity Company

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Vice President and Treasurer

 

 

 

 

Northbrook Services, Inc.

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

 

 

 

Pafco Insurance Company

 

 

 

 

By:

/s/ Robert J. Young, Jr.

 

 

Robert J. Young, Jr.

 

Chairman of the Board

 

Execution Date:

3/28/05

 

 

 

 

 

Pembridge America Inc.

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

 

 

 

Pembridge Insurance Company

 

 

 

 

By:

/s/ Robert J. Young, Jr.

 

 

Robert J. Young, Jr.

 

Chairman of the Board

 

Execution Date:

3/28/05

 

 

 

 

 

Roadway Protection Auto Club, Inc.

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

14

--------------------------------------------------------------------------------


 

 

Sterling Collision Centers, Inc.

 

 

 

 

By:

/s/ Steven T. Klodzinski

 

 

Steven T. Klodzinski

 

Treasurer

 

 

 

 

Surety Life Insurance Company

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

 

 

 

Tech-Cor, LLC

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

 

 

 

 

 

 

The Allstate Foundation

 

 

 

 

By:

/s/ James P. Zils

 

 

James P. Zils

 

Treasurer

 

 

Except as indicated above, executed by the above companies on January 27, 2005.

 

15

--------------------------------------------------------------------------------


 

Schedule A

 

Each of the attached supporting schedules depicts examples of services to be
provided, and are not intended by the parties to be all-inclusive.

 

Description of Service

 

Schedule

 

 

 

Finance Shared Services

 

A-1

 

 

 

Technical Shared Service - Information Technologies and Field Support

 

A-2

 

 

 

Human Resource Shared Services

 

A-3

 

 

 

Law and Regulation

 

A-4

 

 

 

Corporate Relations

 

A-5

 

 

 

Marketing and Research/Planning Center

 

A-6

 

 

 

Print Communication Center

 

A-7

 

 

 

Real Estate & Construction / Facilities

 

A-8

 

--------------------------------------------------------------------------------


 

Schedule A-1

Finance Shared Services

 

Provider Services

 

•                  Accounting:   Provide actual monthly, quarterly and annual
financial results. Specific services include producing financial statements and
consulting on account coding, reporting, accounting research, shared service
administration, expense allocation administration accounting governance and
policies, and maintenance of any required central accounting computer system.

•                  Auditing:   Perform internal audits, which meet Generally
Accepted Auditing Standards (GAAS) at intervals deemed necessary by Allstate.

•                  Claim Reserves:  Provide risk management services including
exposure analysis, risk retention and risk financing.

•                  Finance and Planning:  Provide services related to the
segment of Allstate’s annual operating plan, long-term strategic plan and
capital management allocation.

•                  Finance Innovation:  Provide reporting and analysis templates
and database support.

•                  General:  Provide financial administrative services to ensure
compliance with Service Provider’s corporate policies

•                  Purchasing:   Provide services related for graphic arts and
printing for internal and external communications.

•                  Tax:   Comply with Federal and State tax filing requirements
along with any tax research needed.

•                  Treasury:   Provide cash management services, including the
pass through of all fees associated with setting up and maintaining bank
accounts.

•                  Procurement:  Strategic sourcing and the procuring of
commodities inclusive of contract negotiation.

 

17

--------------------------------------------------------------------------------


 

Schedule A-2

Technical Shared Service

 

Provider Services

 

Services are divided into two categories: Information Technologies and Field
Support, and include but are not limited to:

 

Information Technologies:

 

•                  Build and maintain systems necessary to process Affiliate’s
business.

 

•                  Support of online networks and end-user/desktop applications.

 

•                  Technical architecture design to include application
development and end-user equipment via Technology Asset Management.

 

•                  Enterprise office tools, software licenses, maintenance,
upgrades, Microsoft Office and client software packages.

 

•                  Telecommunications support for business applications to
include equipment sourcing and voice-mail solutions.

 

•                  Database production support and development for mainframe and
distributed applications.

 

•                  Enterprise Help Center for end-user problem resolution,
equipment repair, system password resets.

 

Field Support

 

•                  Process and pay invoices, expense accounts, and related
bills.

 

•                  Maintain necessary bank accounts. This would include, but
would not be limited to, a depository account, refund account and investment
accounts.

 

•                  Deposit and balance remittance from Affiliate’s clients. 
Process payments against client balances in the billing database.

 

•                  Pay and track non-computer related fixed asset transactions.

 

•                  Utilize the SAP general ledger system for financial
recording.

 

•                  Perform movement of funds from depository accounts to
investment accounts as needed via wire transfers or other means.

 

18

--------------------------------------------------------------------------------


 

•                  System production, job scheduling and runs including
technical support.

 

•                  Data processing support including data storage, data
communication solutions, and network availability.

 

19

--------------------------------------------------------------------------------


 

Schedule A-3

Human Resource Shared Services

 

Provider Services

 

•                  Disburse compensation, distribute pay stubs and paychecks,
remit payroll taxes, calculate and remit to vendors benefit contributions
(employer/employee), mail W-2’s, provide lines of expense details and create new
company pay system. These services will be delivered to client within agreed
upon timeframes, and will meet the client’s quality requirements.

 

•                  Design compensation and incentive structure, provide support
services for salary planning, incentive plan and pay communications.  Provide
Affiliate with current market research/data to structure the most cost effective
and competitive compensation plan.

 

•                  Provide technical interview with employees to determine
skills and tasks necessary to a particular job function.  This work will be used
to create job descriptions in order to obtain market data to determine
competitive salary structures.

 

•                  Coordinate participation in technical job fairs to attract
qualified individuals, deliver new employee orientation, coordinate internship
programs, provide sources of qualified candidates for technical recruiter and
intern openings, and provide seven days of training to technical recruiters.

 

•                  Provide timely coaching and guidance on human resource
related issues at Affiliate’s request.  Accurately assess the appropriate Center
of Excellence within the human resource organization to assist in all problem
resolutions.

 

•                  Provide Affiliate with the most competitive benefits package
for all employees.  Conduct annual election to provide all employees with the
option of changing benefit coverages.

 

•                  Provide all employees with required services for any payroll
or benefit inquiries or processing.

 

•                  Provide Affiliate with up to date professional education
programs and research.  Provide access to just-in-time training.

 

•                  Provide Affiliate with accurate and timely payroll stubs,
checks and tax remittances.

 

20

--------------------------------------------------------------------------------


 

Schedule A-4

Legal Services

 

Provider Services

 

•                  The Law and Regulation Department will provide legal advice,
assist in the completion of business transactions, implement compliance
programs, assist with dispute resolution and provide public advocacy for
Affiliate.

 

•                  Provide for legal advice, assist in the completion of
business transactions, assist with dispute resolution and provide for public
advocacy.

 

•                  All legal services will be performed in a manner that is in
compliance with all applicable laws, regulations and Codes of Professional
Responsibility.

 

21

--------------------------------------------------------------------------------


 


SCHEDULE A-5

Corporate Relations

 


PROVIDER SERVICES

 

Support and implement communication strategies.

 

•                  Development of communication packages, scripts, and
presentations.

 

•                  Sourcing and coordination of meetings with internal and
external customers.

 

•                  Media preparation for external use.

 

•                  Coordination of production and recognition and/or special
events as requested.

 

22

--------------------------------------------------------------------------------


 

Schedule A-6

Marketing, Advertising, and Distribution

 


PROVIDER SERVICES

 

•                  Provide market research, perform database analysis to
identify target customers and utilize focus groups to determine customer
preferences.

 

•                  Support and implement marketing strategies.

 

•                  Development of marketing strategies, coordination of print
and/or media requirements.

 

•                  Sourcing of marketing vendors.

 

•                  Coordination of media/print advertising.

 

•                  Assist in the development and implementation of distribution
policy and practices, and provide other marketing and distribution support
services.

 

•                  Upon request of a life insurance Affiliate, Allstate shall
assist such life insurance Affiliate in preparation of marketing material,
assist in the recruitment, supervision, and product training of agents, assist
in the development and implementation of distribution policy and practices, and
provide other marketing and distribution support services.  However, all
decisions regarding the approval of marketing material and the acceptance,
appointment or termination of agents shall be made by any such life insurance
Affiliate.

 

23

--------------------------------------------------------------------------------


 

Schedule A-7

Allstate Print Communication Center

Customer Document Processing

 

Provider Services

 

Provide print services for document processing to include: quick print, web and
sheet-fed print and “laser print stuff mail”.

 

•                  Provide programming support and consulting along with
complete print project management.

 

•                  Provide for storage and retention of documents and/or
equipment.

 

24

--------------------------------------------------------------------------------


 

Schedule A-8

Real Estate & Construction / Facilities

 

Provider Services

 

•                  Real Estate Portfolio Management.

 

•                  Capital improvement management and construction.

 

•                  Engineering standards.

 

•                  Building / Facility compliance to local and governmental
codes.

 

•                  Support of employee moves and relocation.

 

•                  Housekeeping and Security

 

•                  All other facilities necessary for the conduct of the
business.

 

25

--------------------------------------------------------------------------------


 


EXHIBIT A

 


INTERCOMPANY SERVICE AND EXPENSE ALLOCATION SUMMARY MATRIX


ALLSTATE INSURANCE COMPANY AND PROPERTY & CASUALTY AFFILIATES

 

Expense Line Item
Per U&I Exhibit*

 

Expense Classification Description**

 

Basis of Expense
Allocation***

1.                    Claim adjustment services

 

Investigation and adjustment of policy claims for direct, reinsurance assumed
and ceded business.  The more significant expenses and fees related to:  (1) all
outside costs associated with independent adjusters, (2) lawyers for legal
services in the defense, trial, or appeal of suits, (3) general court costs, (4)
medical testimony, (5) expert and lay witnesses, (6) medical examinations for
the purpose of trial and resolution of liability and (7) miscellaneous
(appraisals, surveys, detective reports, audits, character reports, etc.).

 

No allocation – direct charge to company

 

 

 

 

 

2.                    Commission and brokerage

 

All payments, reimbursements and allowances (on direct and reinsurance assumed
and ceded business) to managers, agents, brokers, solicitors or other producer
types.

 

No allocation – direct charge to company based on agent contract

 

--------------------------------------------------------------------------------

*                                         Expense classifications per the
statutory Underwriting and Investment Exhibit, Part 3, Expenses.  Parties to the
Agreement use these twenty-one classifications to record their operating
expenses incurred.  As described in Exhibit C, expenses for these
classifications are also spread to three distinct functional expense groups: 
loss adjustment, other underwriting and investment.

 

**                                  This description provides only a synopsis of
the types of expenses for each classification.  Parties to the Agreement will
utilize the NAIC Property & Casualty Annual Statement Instructions Appendix in
expense handling.

 

***                           Before consideration of any applicable reinsurance
agreement.

 

26

--------------------------------------------------------------------------------


 

Expense Line Item
Per U&I Exhibit*

 

Expense Classification Description**

 

Basis of Expense
Allocation***

4.                    Advertising

 

Typical expenses would include services of:  (1) advertising agents, (2) public
relations counsel, (3) advertisements in newspapers, periodicals, billboards,
pamphlets and literature issued for advertising or promotional purposes, (4)
related paper and printing charges for advertising purposes, (5) radio
broadcasts, (6) prospect and mailing lists, (7) signs and medals for agents and
(8) television commercials and production.

 

Direct charge by company where known.  Allocated items handled as follows: See
Exhibit A Appendix at B; C 1; D 1 and E 1 for explanation of allocation by type
of office

 

 

 

 

 

5.                    Boards, bureaus and associations

 

Various dues, assessments, fees and charges for items such as:  (1) underwriting
boards, rating organizations, statistical agencies, inspection and audit
bureaus, (2) underwriters’ advisory and service organizations, (3) accident and
loss prevention organizations, (4) claim organizations, (5) underwriting
syndicates, pools and associations, assigned risk plans.

 

No allocation - direct charge to company

 

 

 

 

 

6.                    Surveys and underwriting reports

 

Costs to support the business including:  (1) survey, credit, moral hazard,
character reports for underwriting, (2) appraisals for underwriting, (3) fire
records, (4) inspection and engineering billed specifically, (5) medical
examiner services relating to underwriting.

 

See Exhibit A Appendix at B; D 1; and E 1 for explanation of allocation by type
of office

 

 

 

 

 

7.                    Audit of assureds’ records

 

Auditing fees and expenses of independent auditors for auditing payroll and
other premium bases.

 

No allocation - direct charge to company

 

 

 

 

 

8.                    Salary and related items

 

Salaries, bonus, overtime, contingent compensation, and other compensation of
employees.  This would include commission and brokerage to employees when the
activities for which the commission is paid are a part of their duties as
employees.

 

See Exhibit A Appendix at A; B; C 1, 2; D 1, 2, 3, 4; E 2, 5; and F 1, 2, 3, 4
for explanation by type of office

 

27

--------------------------------------------------------------------------------


 

Expense Line Item
Per U&I Exhibit*

 

Expense Classification Description**

 

Basis of Expense
Allocation***

9.                    Employee relations and welfare

 

This category includes a variety of pension and insurance benefits for
employees, as well as some miscellaneous expenditures.  The first area entails: 
(1) cost of retirement insurance, pensions or other retirement allowances and
funds irrevocably devoted to the payment of pensions or other employees’
benefits, and (2) accident, health and hospitalization insurance, group life
insurance and workers’ compensation insurance.  The miscellaneous category may
include the following items (1) training and welfare; (2) physical exams for
employees or candidates; (3) gatherings, outings and entertainment; (4)
education; and (5) donations to or on behalf of employees.

 

See Exhibit A Appendix at A; B; C 1, 2; D 1, 2, 3, 4; E 2, 5; and F 1, 2, 3, 4
for explanation by type of office

 

 

 

 

 

10.              Insurance

 

Costs of insurance for employee/agent fidelity or surety bonds, public
liability, burglary and robbery, automobiles and office contents.

 

See Exhibit A Appendix at D 1; E 1; and F 1, 2, 3, 4 for explanation by type of
office

 

 

 

 

 

11.              Directors fees

 

Amounts relate to fees and other compensation paid to directors for attending
Board or committee meetings.

 

Direct charge to company

 

 

 

 

 

12.              Travel and travel items

 

Major expense subcategories include:  (1) transportation, hotel, meals,
telephone and other related costs associated for employees traveling, (2)
expense for transfer of employees, (3) automobile rental and license plates,
depreciation, repairs and other operating costs of automobiles (4)
transportation, hotel and meals/entertainment of guests, (5) dues and
subscriptions to accounting, legal, actuarial or similar societies and
associations.

 

See Exhibit A Appendix at A; B; C 1, 2; D 1, 2, 3, 4; E 2, 5; and F 1, 2, 3, 4
for explanation by type of office

 

 

 

 

 

14.              Equipment

 

Rent and repair of furniture and equipment, include the related depreciation
charges.

 

See Exhibit A Appendix at A; B; C 1, 2; D 1, 2, 3, 4; E 1, 2, 3, 4; and F 1, 2,
3, 4

 

28

--------------------------------------------------------------------------------


 

Expense Line Item
Per U&I Exhibit*

 

Expense Classification Description**

 

Basis of Expense
Allocation***

15.              Cost or depreciation of EDP equipment and software

 

Rent and repair of processing equipment and non-operating systems electronic
data software, including the related depreciation and amortization.

 

Charged to companies.  See Exhibit A, Appendix at A; B; C2; D1, 2, 3, 4

 

 

 

 

 

16.              Printing and stationery

 

Generally, printing, stationery and office supplies (paper stock, printed forms
and manuals, Photostat copies, pens and pencils, etc.).  Also included would be
policies and policy forms, in-house employee publications, books, newspapers and
periodicals including, tax and legal publications and services.

 

See Exhibit A Appendix at A; B; C 1, 2; D 1, 2, 3, 4; E 2, 5; and F 1, 2, 3, 4

 

 

 

 

 

17.              Postage, telephone, etc.

 

All express, freight and cartage expenses, postage, and telephone.

 

See Exhibit A Appendix at A; B; C 1, 2; D 1, 2, 3, 4; E 2, 5; and F 1, 2, 3, 4

 

 

 

 

 

18.              Legal & auditing

 

Legal fees and retainers excluding loss and salvage related, auditing fees of
independent auditors for examining records, services of tax experts and counsel,
custodian fees, notary and trustees’ fees.

 

See Exhibit A Appendix at A; D 2, 3, 4; E 2; and F 1, 2

 

 

 

 

 

20.              Taxes, licenses and fees

 

Several categories comprise this expense classification:  (1) state and local
insurance taxes; (2) Insurance Department licenses and fees; (3) payroll taxes;
and (4) all other, excluding real estate and federal income.  Taxes, licenses
and fees based on premiums and payments to state industrial commissions for
administration of workers’ compensation or other state benefit acts would be in
the first classification.  Expenses relating to the Insurance Department would
include agents’ licenses, filing fees, certificates of authority and fees and
expenses of examination.  Payroll related expenses normally include old age
benefit and unemployment insurance taxes.  More significant expenses in the all
other section would be financial statement publication fees, legally mandated
advertising and personal property and state income taxes.

 

No allocation - direct charge to company

 

29

--------------------------------------------------------------------------------


 

Expense Line Item
Per U&I Exhibit*

 

Expense Classification Description**

 

Basis of Expense
Allocation***

21.              Real estate expenses

 

Salaries, wages and other compensation of maintenance workers in connection with
owned real estate.  Other expense items assigned to this category may also
include expenses associated with: operations; maintenance and insurance.

 

Direct charges by company are based on square footage.

Allocated expenses handled per Exhibit A Appendix at A; B; C 1, 2; D 1, 2, 3, 4;
E 1, 2, 3, 4; and F 1, 2, 3, 4

 

 

 

 

 

22.              Real estate taxes

 

Taxes, licenses and fees on owned real estate.

 

Direct charges by company are based on square footage.

Allocated expenses handled per Exhibit A Appendix at A; B; C 1, 2; D 1, 2, 3, 4;
E 1, 2, 3, 4; and F 1, 2, 3, 4

 

 

 

 

 

24.              Aggregate write-ins for miscellaneous expenses

 

Items for which no pre-printed statutory line exists.  Description/title shown
in Part 3 will vary based on need.

 

Cost Management will develop the most appropriate allocation basis and maintain
documentation

 

30

--------------------------------------------------------------------------------


 

Expense Line Item
Per General
Expense Exhibit*

 

Expense Classification Description**

 

Basis of Expense
Allocation***

6.5         Collection and bank service charges

 

Collection charges on checks and drafts and charges for checking accounts and
money orders.

 

 

 

Note:   Expense classification for lines 3 and 23 are not applicable for the
Allstate Group.

 

31

--------------------------------------------------------------------------------


 


APPENDIX TO EXHIBIT A

 

INTERCOMPANY SERVICE AND EXPENSE ALLOCATION SUMMARY MATRIX

ALLSTATE INSURANCE COMPANY AND AFFILIATES

 

A.           Offices 001 (Corporate Home Office), 191 (Ivantage Product), 195
(Technology Support/Appservice), 198 (Broker Dealer), 200 (Procurement
Governance), 201 Allstate Investments, LLC), 203 (Research Center Shared
Services), 204 (Human Resources Shared Service), 205 (Corporate Relations Shared
Services), 206 (Technical Shared Services), 207 (Law and Regulation Shared
Services), 208 (Finance Shared Services) 209 (Market Brand Development), 211
(Facility Services), 212 (Real Estate & Construction), and 304 (Litigation
Services) factors are based on Service Agreements.  These Agreements are written
documents detailing services and associated costs performed by the provider for
the benefit of the recipient and are generated and approved through extensive
discussions between service providers and service recipients.

 

B.             Support Centers, Data Centers, and Output Processing Centers
(OPC) factors are based on Stat Policies in Force, Statistical Data and Time and
Effort studies that roll-up to the Support Center/Data Center/OPC.

 

C.             P&C Head Office (Office 032) factors are based on:

 

1.                                       Compensation

2.                                       Time and effort studies

3.                                       Statistical data

 

D.  Regional Office factors are based on the following methodologies:

 

1.                                       Compensation

2.                                       Time and effort studies

3.                                       System capacity studies

4.                                       Statistical data

 

E.  Regional Commercial Centers factors are based on the following
methodologies:

 

1.                                       Compensation

2.                                       Time and effort studies

3.                                       System capacity studies

4.                                       Statistical data

 

F.  Claim Service Areas factors are based on the following:

 

33

--------------------------------------------------------------------------------


 

1.                                       Headcount (Property vs. Auto)

2.                                       Notice counts

3.                                       Incurred loss

4.                                       Claim legal matter counts

5.                                       Statistical data

 

34

--------------------------------------------------------------------------------


 

EXHIBIT B


INTERCOMPANY SERVICE AND EXPENSE ALLOCATION SUMMARY MATRIX


ALLSTATE LIFE INSURANCE COMPANY AND LIFE AFFILIATES

 

Expense Line Item
Per General
Expense Exhibit 2*

 

Expense Classification Description**

 

Basis of Expense
Allocation***

1.                    Rent

 

Rent for all premises occupied by the company, including any adequate rent for
occupancy of its own buildings, in whole or in part, except to the extent that
allocation to other expense classifications on a functional basis is permitted
and used.

 

Direct charges by company are based on square footage. Allocated expenses are
handled per Exhibit B Appendix at A; B 1, 2; C 1, 2 and D 1, 2

 

 

 

 

 

2.                    Salaries and wages

 

Salaries and wages, bonuses and incentive compensation to employees, overtime
payments, continuation of salary during temporary short-term absences, dismissal
allowances, payments to employees while in training and other compensation to
employees not specifically designated herein, except to the extent that
allocation to their expense classifications is permitted and used.

 

Agents’ compensation is a direct charge to company. The remaining expenses in
this category are allocated per Exhibit B Appendix at A; B 1, 2; C 1, 2; and D
1, 2

 

 

 

 

 

 

 

Contributions by company for pension and total permanent disability benefits,
life insurance benefits, accident, health, hospitalization, medical, surgical,
or other

 

See Exhibit B Appendix at A; B 1, 2; C 1, 2; and

 

--------------------------------------------------------------------------------

*                                         Expense classifications per Statutory
Exhibits 2 & 3.  Parties to the Agreement use these classifications to record
their operating expenses incurred.  This expense data is also captured by four
distinct functional expense groups:  life, accident and health, all other lines
of business and investment.

 

**                                  These descriptions were written using the
NAIC Life Annual Statement Instructions.  Refer to this publication for a
complete breakdown of the expenses included in each line item.

 

***                           Before consideration of any applicable reinsurance
agreement.

 

35

--------------------------------------------------------------------------------


 

 

3.11        Contributions for benefit plans for employees

 

temporary disability benefits under a self-administered or trusteed plan or for
the purchase of annuity or insurance contracts. Appropriation of any other
assignment of funds by company in connection with any benefit plan of the types
enumerated herein.

 

D 1, 2

 

 

 

 

 

3.12        Contributions for benefit plans for agents

 

Contributions by company for pension and total permanent disability benefits,
life insurance benefits, accident, health, hospitalization, medical, surgical,
or other temporary disability benefits under a self-administered or trusteed
plan or for the purchase of annuity or insurance contracts. Appropriation of any
other assignment of funds by company in connection with any benefit plan of the
types enumerated herein.

 

See Exhibit B Appendix at C 1, 2; and D 1, 2

 

 

 

 

 

3.21        Payments to employees under non- funded benefit plans

 

Payments by company under a program for pension and total and permanent
disability benefits, death benefits, accident, health, hospitalization, medical,
surgical or other temporary disability benefits where no contribution or
appropriation is made prior to the payment of the benefit.

 

No allocation - direct charge to company

 

 

 

 

 

3.22        Payments to agents under non-funded benefit plans

 

Payments by company under a program for pension and total and permanent
disability benefits, death benefits, accident, health, hospitalization, medical,
surgical or other temporary disability benefits where no contribution or
appropriation is made prior to the payment of the benefit.

 

No allocation - direct charge to company

 

 

 

 

 

3.31        Other employee welfare

 

The net periodic postretirement benefit cost, meals to employees, contribution
to employee associations or clubs, dental examinations, medical dispensary or
convalescent home expenses for employees.

 

Agents’ compensation is a direct charge to company. The remaining expenses in
this category are allocated per Exhibit B Appendix at A; B 1, 2; C 1, 2; and D
1, 2

 

36

--------------------------------------------------------------------------------


 

Expense Line Item
Per General
Expense Exhibit*

 

Expense Classification Description**

 

Basis of Expense
Allocation***

3.32        Other agent welfare

 

The net periodic postretirement benefit cost, meals to employees, contribution
to employee associations or clubs, dental examinations, medical dispensary or
convalescent home expenses for agents.

 

Agents’ compensation is a direct charge to company. The remaining expenses in
this category are allocated per Exhibit B Appendix at C 1, 2; and D 1, 2

 

 

 

 

 

4.1              Legal fees and expenses

 

Court costs, penalties and all fees or retainers for legal services or expenses
in connection with matters before administrative or legislative bodies.

 

No allocation - direct charge to company

 

 

 

 

 

4.2              Medical examination fees

 

Fees to medical examiners in connection with new business reinstatements, policy
changes and applications for employment.

 

See Exhibit B Appendix at D 1, 2

 

 

 

 

 

4.3              Inspection report fees

 

Fee for inspection reports in connection with new business, reinstatements,
policy changes and applications for employment. Cost of services furnished by
the Medical Information Bureau.

 

See Exhibit B Appendix at D 1, 2; C

 

 

 

 

 

4.4              Fees of public accountants and consulting actuaries

 

Include expenses relating to this category except exclude examination fees made
by State Departments and internal audits by company employees.

 

See Exhibit B Appendix at A; B 1, 2; C 1, 2; and D 1, 2

 

 

 

 

 

4.6              Expense of investigation and settlement of policy claims

 

Payment to other than employees of fees and expenses for the investigation,
litigation and settlement of policy claims.

 

See Exhibit B Appendix at D 1, 2

 

37

--------------------------------------------------------------------------------


 

Expense Line Item
Per General
Expense Exhibit*

 

Expense Classification Description**

 

Basis of Expense
Allocation***

5.1              Traveling expenses

 

Traveling expense of officers, other employees, directors and agents, including
hotel, meals, telephone, telegraph and postage charges incurred while traveling.
Also include amounts allowed employees for use of their own cars on company
business and the cost of, or depreciation on, and maintenance and running
expenses of company-owned automobiles.

 

See Exhibit B Appendix at A; B 1, 2; C 1, 2; and D 1, 2

 

 

 

 

 

5.2              Advertising

 

Newspaper, magazine and trade journal advertising for the purpose of
solicitation and conservation of business. Billboard, sign and telephone
directory, television, radio broadcasting and motion picture advertising,
excluding subjects dealing wholly with health and welfare. All canvassing or
other literature, such as pamphlets, circulars, leaflets, policy illustration
forms and other sales aids, printed material, etc., prepared for distribution to
the public by agents or through the mail for the purposes of solicitation and
conservation of business. All calendars, blotters, wallets, advertising
novelties, etc., for distribution to the public. Printing, paper stock, etc. in
connection with advertising. Prospect and mailing lists when used for
advertising purposes. Fees and expenses of advertising agencies related to
advertising.

 

See Exhibit B Appendix At A, B 1, 2; C 1; and D 1, 2

 

 

 

 

 

5.3              Postage, express, telegraph and telephone

 

Freight and cartage, cables, radiograms and teletype. Also charges for use,
installation and maintenance of related equipment if not included elsewhere.

 

See Exhibit B Appendix at A; B 1, 2; C 1, 2; and D 1, 2

 

 

 

 

 

5.4              Printing and stationery

 

Policy forms, riders, supplementary contracts, applications, etc., rate books,
instruction manuals, punch-cards, house organs, and all other printed material
which is not required to be included in any other expense classification. Office
supplies and pamphlets on health, welfare and education subjects. Also include
annual reports to policyholders and stockholders if not included in Line 5.2.

 

See Exhibit B Appendix at A; B 1, 2; C 1, 2; and D 1, 2

 

 

 

 

 

5.5              Cost or depreciation of furniture and equipment

 

The cost or depreciation of office machines except for such charges as may be
reported in Line 5.3.

 

See Exhibit B Appendix at A; B 1, 2; C 1, 2; and D 1, 2

 

38

--------------------------------------------------------------------------------


 

Expense Line Item
Per General
Expense Exhibit*

 

Expense Classification Description**

 

Basis of Expense
Allocation***

5.6              Rental of equipment

 

Rental of office machines except for such charges as may be reported in Line
5.3.

 

See Exhibit B Appendix at A; B 1, 2; C 1, 2; and D 1, 2

 

 

 

 

 

5.7              Cost or depreciation of EDP equipment and software

 

Include cost, depreciation and amortization for EDP equipment and operating and
non-operating systems software.

 

Charged to Companies See Exhibit B at A; B; C

 

 

 

 

 

6.1              Books and periodicals

 

Books, newspapers, periodicals, etc., including investment tax and legal
publications and information services, and including all such material for
company’s law department and libraries.

 

See Exhibit B Appendix at A; B 1, 2; C 1, 2; and D 1, 2

 

 

 

 

 

6.2              Bureau and association fees

 

All dues and assessments of organizations of which the company is a member. All
dues for employees’ and agents’ memberships on the company’s behalf.

 

No allocation - direct charge to company

 

 

 

 

 

6.3              Insurance, except on real estate

 

Premiums for Workers’ Compensation, burglary, holdup, forgery and the public
liability insurance, fidelity or surety bonds, insurance on contents of
company-occupied buildings and all other insurance or bonds not included
elsewhere.

 

See Exhibit B Appendix at A; B 1, 2; C 1, 2; and D 1, 2

 

 

 

 

 

6.4              Miscellaneous losses

 

Uncollectible losses due to deficiencies, defalcations, robbery, or forgery,
except those offset by bonding companies’ payments. Also include Worker’s
Compensation benefits not covered by insurance and other uninsured losses not
included elsewhere.

 

Primarily a direct charge to company. Remaining expenses are allocated per
Exhibit B Appendix at A; and D 1, 2

 

 

 

 

 

6.5              Collection and bank service charges

 

Collection charges on checks and drafts and charges for checking accounts and
money orders.

 

See Exhibit B Appendix at A; and D 1, 2

 

 

 

 

 

6.6              Sundry general expenses

 

Direct expense of local agency meetings, luncheons and dinners, tabulating
service rendered by outside organizations, gifts and donations. Any portion of
commissions and expense allowances on reinsurance assumed for group business
which represents specific reimbursement of expenses. Reimbursement to another
insurer for expense of jointly underwritten group contracts.

 

See Exhibit B Appendix at A; B 1, 2; C 1, 2; and D 1, 2

 

39

--------------------------------------------------------------------------------


 

Expense Line Item
Per General
Expense Exhibit*

 

Expense Classification Description**

 

Basis of Expense
Allocation***

6.7              Group service and administration fees

 

Administration fees, service fees, or any other form of allowance, reimbursement
of expenses, or compensation (other than commissions) to agents, brokers,
applicants, policyholders or third parties in connection with the solicitation,
sale, issuance, service and administration of group business.

 

See Exhibit B Appendix at D 1, 2; and B

 

 

 

 

 

6.8              Reimbursements by uninsured accident and health plans

 

Report as a negative amount administrative fees, direct reimbursement of
expenses, or other similar receipts or credits attributable to uninsured
accident and health plans and the uninsured portion of partially insured
accident and health plans.

 

No allocation - direct charge to company

 

 

 

 

 

7.1              Agency expense allowance

 

All bona fide allowance for agency expense, but not allowances constituting
additional compensation.

 

No allocation - direct charge to company

 

 

 

 

 

7.2              Agents’ balances charged off

 

Agents’ balances charged off less any amounts recovered during the year.

 

No allocation - direct charge to company

 

 

 

 

 

7.3              Agency conferences other than local meetings

 

Cost of banquets and rental of meeting rooms. Expenses of all persons traveling
to conferences and their expenses at conferences.

 

Primary dollars are a direct charge to company. The remaining expenses in this
category are allocated per Exhibit B Appendix at C 1; and D 1

 

 

 

 

 

9.1              Real estate expenses

 

The cost of repairs, maintenance, service, and operation of all real estate
properties including insurance whether occupied by the company or not; salaries
and other compensation of managing agents and their employees; expenses incurred
in connection with rental of such properties; legal fees specifically associated
with real estate transactions other than sale; rent, salaries and wages, and
other direct expenses of any branch of Home Office until engaged solely in real
estate work (not real estate and mortgages combined).

 

Direct charges by company are based on square footage. Allocated expenses are
handled per Exhibit B Appendix at A; B 1, 2; C 1, 2; and D 1, 2

 

40

--------------------------------------------------------------------------------


 

Expense Line Item
Per General
Expense Exhibit*

 

Expense Classification Description**

 

Basis of Expense
Allocation***

9.2              Investment expenses not included elsewhere

 

Only items for which no specific provisions has been made elsewhere, e.g.,
contributions or assessments for bondholders’ protective committees, fees of
investment counsel, custodian and trustee fees.

 

See Exhibit B Appendix at A; and D 1, 2

 

 

 

 

 

9.3              Aggregate write-ins for expenses

 

Items for which no pre-printed statutory line exists. Description title shown in
Exhibit 2 will vary based on need.

 

Cost Management will develop the most appropriate allocation basis and maintain
documentation

 

41

--------------------------------------------------------------------------------


 

Expense Line Item
Per Taxes,
Licenses and Fees
Exhibit 3*

 

Expense Classification Description**

 

Basis of Expense
Allocation***

1.                    Real estate taxes

 

Those taxes directly assessed against property owned by the company. Canadian
and other foreign taxes should be included appropriately.

 

Direct charges by company are based on square footage. Allocated expenses are
handled per Exhibit B Appendix at A; B 1, 2; C 1, 2; and D 1, 2

 

 

 

 

 

2.                    State insurance department licenses and fees

 

Assessments to defray operating expenses of any state insurance department.
Canadian and other foreign taxes should be included appropriately. Fees for
examinations by state departments.

 

No allocation - direct charge to company

 

 

 

 

 

3.                    State taxes on premiums

 

State taxes based on policy reserves, if in lieu of premium taxes. Canadian and
other foreign taxes should be included appropriately. Any portion of commissions
or allowances on reinsurance assumed for group business which represents
specific reimbursement of premium taxes. Deduct any portion of commissions or
allowances on reinsurance ceded for group business which represents specific
reimbursement of premium taxes.

 

No allocation - direct charge to company

 

 

 

 

 

4.                    Other state taxes

 

Assessments of state industrial or other boards for operating expenses or for
benefits to sick unemployed persons in connection with disability benefit laws
or similar taxes levied by states. Canadian and other foreign taxes are to be
included appropriately. Advertising required by law, regulation or ruling,
except in connection with investments. State sales taxes, if company does not
exercise option of including such taxes with the cost of goods and services
purchased. State income taxes.

 

No allocation - direct charge to company

 

 

 

 

 

5.                    U.S. Social Security taxes

 

Company’s contribution is based on the current tax rate, which is applied to all
wages, salary or compensation entered on the employees earning record and
federal unemployment tax.

 

See Exhibit B Appendix at A; B 1, 2; C 1, 2; and D 1, 2

 

42

--------------------------------------------------------------------------------


 

6.                    All other taxes

 

Guaranty fund assessments and taxes of Canada or of any other foreign country
not specifically provided for elsewhere. Sales taxes, other than state sales
taxes, if company does not exercise option of including such taxes with the cost
of goods and services purchased.

 

No allocation - direct charge to company

 

43

--------------------------------------------------------------------------------


 

APPENDIX TO EXHIBIT B

 

INTERCOMPANY SERVICE AND EXPENSE ALLOCATION SUMMARY MATRIX


ALLSTATE LIFE INSURANCE COMPANY AND LIFE AFFILIATES

 

A.           Office 001, 191, 195,198, 200, 201, 203, 204, 205, 206, 207, 208,
209, 211, 212, and 304 factors to Allstate or Affiliate are based on this
Agreement.  Once expenses are charged to Allstate or Affiliate, a second and
third tier of allocation occurs, which allocates expenses to Life Profit
Centers.

 

B.             P&C Head Office (Office 032) allocations to the Life Company and
Affiliates are based on:

 

1.               Compensation

2.               Time and effort studies

3.               Statistical data

 

C.             Regional Office allocations to the Life Company and Affiliates
are based on:

 

1.               Compensation

2.               Time and effort/usage studies

3.               System capacity studies

4.               Statistical Data

 

D.            Life Parent Company allocations to Life Affiliates are based on:

 

1.               Expenses are direct coded to the appropriate company.

2.               Determination of how expense is to be allocated to profit
center is based on time studies, project activity, required capital, invested
assets and statistical data.

 

44

--------------------------------------------------------------------------------


 

EXHIBIT C

 


EXPENSE PROCESS OVERVIEW


ALLSTATE INSURANCE GROUP

 

For purposes of operational analysis and financial reporting, functional expense
groups are made up of three primary categories:  (1) Loss adjustment expenses,
(2) Other underwriting expenses; and (3) Investment expenses.  A more detailed
description of expense items, which comprise these categories, is provided in
Exhibits A and B.  These exhibits are the framework for reporting expenses
required by the NAIC.  The expense categories, in turn, flow into the financial
records based on the following cost allocation methods: a direct charge basis;
an allocated or shared basis; or in accordance with the terms of one or several
reinsurance agreements.  The combined expense process ultimately provides for
financial records that reflect the financial performance of the business.

 

On a day-to-day basis, expenses are incurred directly by companies within the
Allstate Group.  The expenses are charted numerically by account. Formalized
procedures are used in order to ensure that the expenses are accurately recorded
and allocated to the appropriate office, company, cost center and cost element. 
Allocations are also provided for various support costs, which include: 
company, cost center and general ledger account (cost element) level with the
objective of providing for an accurate means of tracking expenses.

 

A brief description of each of the three expense categories follows:

 

•                  Loss adjustment expenses are various costs associated with
the claim handling process.  These costs, which comprise all aspects of the
claims handling function, include: the adjustment, factual investigation,
defense and record keeping functions.  Salaries of claim personnel and allocated
executive salaries, as well as other basic costs associated with the claim
function (accounting, data processing, rent, utilities, etc.) are grouped in
this category.  Generally, these expenses may be either direct charged,
allocated, or flow to an entity by means of a separate reinsurance agreement.

 

•                  Other underwriting expenses include acquisition, general
expenses, taxes, licenses and fees.  The larger piece, acquisition expenses, is
comprised of agent commissions, various expenses related to underwriting (motor
vehicle reports, home inspections, etc.), salaries, marketing and other
allocations of expenses which support the production of new and renewal
business.  General expenses are typically administrative in nature and do not
fit cleanly in any other expense grouping.  Taxes, licenses and fees pertain
to:  taxes (income and franchise) and licenses fees levied by state and local
government; insurance department expenses; and guaranty fund assessments.  These
expense categories are charged to an entity in any of the same three methods
shown above for Loss adjustment expenses.

 

45

--------------------------------------------------------------------------------


 

•                  Investment expenses for research, purchase and sale
activities, safekeeping, accounting and data support are the bulk of expenses in
this bucket.  Generally, these expenses will flow to an entity by direct charges
to an entity or on an allocated basis.

 

The mechanism for recording expenses can occur by means of one of the following
three methods:

 

•                  Direct Charges – This method is used where the expenses are
unique to the company incurring them.  These types of expenses are not allocated
to another Allstate Company due to their unique relationship to the company
incurring them.  Expense payments are classified to the responsible company
through an accounting coding expense system involving charge company, cost
center, and cost element (See Exhibits A and B for more detail).  By way of
example: agents’ commissions, taxes, licenses and fees, and bad debt expense are
company specific, and therefore, coded directly to the appropriate company.

 

•                  Allocations

 

The expense allocation process can be divided into 3 subcategories:

 

1.               Office – The objective of this phase of the allocation process
is to properly transfer various support costs performed by one organization to
another organization that they directly relate to.  The basic justification for
this cost transfer is efficiency gain, which is mutually beneficial to both
parties.  Certain processes are centrally performed on behalf of a number of
entities, then allocated to the office/company being supported.  Routine
expenses of this nature often include support activities from the following
functional areas: Accounting; Systems; Investments; Corporate Relations; Law and
Regulation; and Human Resources.  These costs cannot be directly expensed. It is
necessary to provide for an appropriate method of allocation.  An example of
this method of allocation would relate to the accounting treatment of costs and
expenses attributable to Allstate’s Internal Audit Department (IAD).  As part of
the Allstate Corporate Home Office structure, IAD salaries and related expenses
are allocated to other Affiliates companies and/or offices (i.e. data and profit
centers) based on time and effort studies.  The terms for this allocation are
delineated in a separate agreement between the parties which is referred to as a
Shared Service Agreement (SSA).  The SSA is a vehicle which allows the parties
to agree in advance on certain essential terms and conditions which include: a
description of the services to be provided; the period covered; costs and
standards.  The SSA concept can be used to transfer expenses between Brands
(e.g., Allstate, Ivantage, Indemnity, Life), between Shared Services (e.g.,
Finance, Investments, Human Resources, Technical) or between a Brand and Shared
Service.

 

The Accounting Department database is programmed to perform the allocation
process on a monthly basis.  The process begins with the extraction of direct
costs for each office, company, cost center and general ledger account.  Varying
premium and claim statistics (e.g., policies in force, claim counts) as well as
other common factors (e.g., number of employees, number of retirees) are then
entered into the program.

 

46

--------------------------------------------------------------------------------


 

The resulting data provides the bases, or allocation drivers, for transferring
expenses from an office/cost center /general ledger account level of detail to
other charge offices/cost centers /general ledger accounts.  Detail records are
generated in order to provide the source and recipient of the allocated
expenses.

 

A separate process has been initiated in order to periodically review the
accuracy of the factors or drivers of the allocations.  The accuracy of service
provider time and effort studies may be taken into account (i.e. projected v.
actual).  Other factors that may be considered include an inventory of
activities and customers in order to ensure that allocations are accurate. 
Intensive discussions and management agreement between the provider and customer
are also an integral part of the process.  Flexibility in the overall allocation
process must routinely occur to provide for changes in the business activities
or organizational structure.

 

2.               Company – This step in the expense allocation process is
similar the office expense allocation process described above in that
allocations are charged to other affiliates.  For instance, both Allstate
Insurance Company and Allstate Life Insurance Company incur expenses on a direct
basis for themselves and on behalf of their affiliates.  A portion of these
expenses may be transferred to the affiliated companies, as appropriate.  Fixed
factors are normally based on internal time and effort studies, agents’
compensation, or statistical criteria such as gross policies issued or claim
notice counts.

 

3.               Uniform Accounting Transfer (UAT) – The next step in the
process is to reclassify all of the general office expenses addressed in the
direct charges and expense allocation (office and company) sections above,
having been recorded on a management basis, to their required statutory expense
classifications.  The use of a consistent basis for reporting expenses, as
dictated by the NAIC, allows the Regulators to better compare various insurance
companies’ operations.  On the property/casualty side, broad expense categories
and detail breakouts are required for both the Expense Exhibit in the annual
Statutory Statement as well as the Supplemental Expense Filing, which is
contained in the Insurance Expense Exhibit.  For Life companies, the General
Expense and the Taxes, Licenses and Fees Exhibits from the annual Statutory
Statement have distinct expense categories.  A synopsis of these required
expense categories, along with a description of each expense category and the
basis of allocation presently used by Allstate is contained in Exhibit A and
appendix (Property & Casualty affiliates) and Exhibit B and appendix (Life
Company affiliates).

 

In order to provide for accurate summarization and reporting, each general
ledger account (cost element) included in the Chart of Accounts is assigned a
statutory expense classification.  Loss adjustment, other underwriting and
investment expenses are the broad classifications that UAT applies to.  By way
of example, a systems function, whether relating to claims, sales, or
investments, is initially classified as a general office expense on a management
basis.  Based on the UAT process, these expenses are reclassified for statutory
reporting purposes to loss adjustment, other underwriting or investments. 
Taxes, licenses and fees, although included in the other underwriting expense
category, are not used in the UAT calculation process. These

 

47

--------------------------------------------------------------------------------


 

expenses are directly charged to the appropriate statutory classification within
company.

 

Reinsurance Agreements – Separate arrangements exist between the
property/casualty parent, Allstate Insurance Company, and certain affiliates,
and the life parent, Allstate Life Insurance Company, and certain affiliates
that drive expenses.  Terms and conditions relating to methods of expense
classification are contained in each of the individual reinsurance agreements. 
Typically, the reinsurer will be liable for a pre determined pro-rata share of
all underwriting related expenses to support the assumed business.  However, the
reinsurer is not generally liable for the investment expenses.

 

48

--------------------------------------------------------------------------------


 

EXHIBIT D

 

DEFINITIONS

 

The following terms shown by “process flow” and “general” categories are
commonly used in explanation of the Allstate Group’s overall expense process. 
Presentation of the “process flow” section follows the same hierarchical order
of our current expense processing methodology.

 

PROCESS FLOW

 

Company – Identifies legal entity that expense is charged to and may be
disbursed from.  Each entity who is a party to this agreement is assigned a
separate three digit company code (e.g., Allstate Insurance Company – 010,
Allstate Life Insurance Company – 030).  A “charged company” is the Allstate
entity charged with the expense under review and whose Statement of Income would
be ultimately impacted.

 

Cost Centers — Describe where specific costs were incurred.  Cost Centers will
be the most common object used. Cost centers are areas of organizational
responsibility in which costs are incurred and planned.  Identifies
administrative grouping within an office and duties as well as the manager
responsible. Regional Office Departments include: Underwriting; Sales; Human
Resources; and Claims. Each Regional Office is assigned a distinct four digit
number.

 

Cost Elements — They describe what specific costs have occurred.  They are used
to plan and incur direct expenses for cost objects representing a unique item or
category of expense to the company.

 

Internal Orders — A short-term cost collector used to collect, identify and
allocate costs associated with a process, event or activity.

 

Office —Typically, office codes identify high level responsibility for the
expenses charged.  Office level configuration (by type or geographical location)
is a key building block in the accumulation of Allstate’s expenses.  This data
is used in preparing the various expense analyses/reports prepared.  A “charged
office” is the office within an Allstate entity charged with the expense under
review.  The decision regarding which office to charge with an expense is based
on Statement of Income impact analysis.  Offices may include various high level
types, such as Profit Centers (Midwest Regional Office – 002), Data Centers
(Atlantic – 136), Shared Services (Human Resources – 204), and Home Offices
(Corporate Home Office – 001, PP&C Head Office – 032).  Each Office is
designated by a three-digit code.

 

Profit Center — Aligns expense to a distribution channel, geographic location
and product grouping (i.e. Denver Region, Colorado, Standard Auto).

 

49

--------------------------------------------------------------------------------


 

GENERAL

 


ASSESSMENTS/ALLOCATED EXPENSES – WHICH, ARE INCURRED BY ONE ALLSTATE COMPANY OR
OFFICE AND CHARGED, OR ALLOCATED, TO OTHER COMPANIES OR OFFICES ON THE BASIS OF
MUTUAL BENEFIT.  EXAMPLES OF THE TYPES OF ALLOCATED EXPENSES INCLUDE: LOSS
ADJUSTMENT, OTHER UNDERWRITING AND INVESTMENT EXPENSES.  THESE EXPENSES INCLUDE
ALLOCATIONS IN COST CENTERS FROM COST ELEMENTS TO SECONDARY COST ELEMENTS AND
ARE DESCRIBED IN EXHIBIT C.  CRITERIA FOR COST ALLOCATION “DRIVERS” ARE BASED ON
THE IMPLEMENTATION OF MANAGEMENT OBJECTIVES.  THE ASSESSMENTS CAN USE ALL THREE
METHODS OF ALLOCATIONS: FIELD PERCENTAGE; FIXED AMOUNT; AND VARIABLE PORTIONS,
WHICH CONTAIN STATISTICAL KEY FIGURES.  ADDITIONAL INFORMATION IS INCLUDED IN
THE EXHIBITS AND APPENDIXES ATTACHED.  ALLOCATION DRIVERS AGREED TO BY
MANAGEMENT ARE USED TO ALLOCATE EXPENSES, AND THESE ARE DESCRIBED IN DETAIL IN
THE VARIOUS EXHIBITS AND APPENDIXES.

 

Reinsurance Agreement – An agreement between two parties where one insurer
spreads its risk (premium, loss and expense) of losses with other insurers.

 

50

--------------------------------------------------------------------------------


 

EXHIBIT E

TERMINATED AGREEMENTS

 

Addendum to Service and Expense Agreement between Allstate Insurance Company and
Allstate North American Insurance Company effective August 27, 2001.

 

Administrative Service Agreement between Lincoln Benefit Life Company and ALFS,
Inc. (f/k/a Allstate Life Financial Services, Inc.) effective December 1, 1998.

 

Administrative Services Agreement between Allstate Insurance Company and
Intramerica Life Insurance Company effective July 1, 1999.

 

Administrative Services Agreement between Allstate Life Insurance Company and
AFD, Inc. effective January 1, 2000.

 

Administrative Services Agreement between Allstate Life Insurance Company and
ALFS, Inc. (f/k/a Allstate Life Financial Services, Inc.) effective May 1, 1999.

 

Administrative Services Agreement between Allstate Life Insurance Company and
Lincoln Benefit Life Company effective February 1, 1998.

 

Administrative Services Agreement between Allstate Life Insurance Company and
Allstate Distributors, L.L.C. effective May 1, 1999.

 

Amended and Restated Service and Expense Agreement between Allstate Insurance
Company and certain of its affiliated insurance companies effective April 29,
2003 to include Encompass Insurance Company of New Jersey.

 

Business Operations and Service Agreement between Allstate Life Insurance
Company of New York and Allstate Life Insurance Company effective October 1,
1997.

 

Cost Sharing Agreement between American Heritage Life Insurance Company and
Keystone State Life Insurance Company effective October 1, 1998.

 

Expense Allocation Agreement between Allstate Life Insurance Company of New York
and Intramerica Life Insurance Company effective July 1, 1999.

 

Service Agreement between Allstate Insurance Company and Allstate Life Insurance
Company of New York executed February 27, 1990 and effective July 1, 1989.

 

Service Agreement between Allstate Life Insurance Company and Allstate Life
Insurance Company of New York executed February 27, 1990 and effective July 1,
1989.

 

Service Agreement between Allstate Life Insurance Company and Surety Life
Insurance Company effective January 1, 1995.

 

Service Agreement between Lincoln Benefit Life Company and Allstate Life
Insurance Company effective July 16, 1984.

 

Service and Expense Agreement among Allstate Insurance Company and certain of
its affiliated insurance companies, effective January 1, 1999, except with
respect to Glenbrook Life and Annuity Company, Columbia Universal Life Insurance
Company and LSA Asset Management LLC.

 

Service and Expense Agreement between Allstate Insurance Company and Certain of
its Non-Insurance Company Affiliates effective January 1, 2000.

 

Service and Expense Agreement between Surety Life Insurance Company and Lincoln
Benefit Life Company effective August 10, 1994.

 

Administrative Services Agreement between Allstate Life Insurance Company of New
York and American Heritage Life Insurance Company.

 

Administrative Services Agreement between Allstate Life Insurance Company of New
York and Allstate Distributors, L.L.C.

 

51

--------------------------------------------------------------------------------


 

ADDENDUM TO

AMENDED AND RESTATED SERVICE AND EXPENSE AGREEMENT

 

ALLSTATE INSURANCE COMPANY, an Illinois insurance company (“Allstate”), and
certain affiliates of Allstate entered into an Amended and Restated Service and
ExpenseAgreement effective as of January 1, 2004 (the “Agreement”), a copy of
which is attached to this Addendum.  The Agreement provides that Allstate will
furnish or cause to be furnished certain services and facilities subject to the
terms and conditions set forth in the Agreement.

 

Each signatory to this Addendum is an Affiliate of Allstate and wishes to become
a party to the Agreement.  By execution of this Addendum each entity agrees to
be bound by all of the terms and conditions of the Agreement, as if an original
signatory.

 

This Agreement will be effective as to any entity, and such entity will be an
Affiliate for all purposes of this Agreement, effective as of May 3, 2004.

 

 

ENCOMPASS FLORIDIAN INDEMNITY COMPANY

 

By:

 

/s/ James P. Zils

 

 

Name:

James P. Zils

 

 

Title:

Vice President and Treasurer

 

 

Date:

February 10, 2005

 

 

 

ENCOMPASS FLORIDIAN INSURANCE COMPANY

 

By:

 

/s/ James P. Zils

 

 

Name:

James P. Zils

 

 

Title:

Vice President and Treasurer

 

 

Date:

February 10, 2005

 

 

52

--------------------------------------------------------------------------------


 

ADDENDUM TO

AMENDED AND RESTATED SERVICE AND EXPENSE AGREEMENT

 

ALLSTATE INSURANCE COMPANY, an Illinois insurance company (“Allstate”), and
certain affiliates of Allstate (“Affiliates”) entered into an Amended and
Restated Service and Expense Agreement effective as of January 1, 2004 (the
“Agreement”), a copy of which is attached to this Addendum.  The Agreement
provides that Allstate will furnish or cause to be furnished certain services
and facilities subject to the terms and conditions set forth in the Agreement. 
The Agreement also provides that the Affiliates may furnish certain services and
facilities to Allstate and to other Affiliates from time to time, subject to the
terms and conditions in the Agreement, and it provides for possible future
alternative methods of costing for facilities and services provided pursuant to
the Agreement.

 

Each signatory to this Addendum is an Affiliate of Allstate and wishes to become
a party to the Agreement.  By execution of this Addendum each entity agrees to
be bound by all of the terms and conditions of the Agreement, as if an original
signatory.

 

This Addendum may be executed by the parties hereto in any number of
counterparts, and by each of the parties hereto in separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same instrument.

 

This Agreement will be effective as to any entity, and such entity will be an
Affiliate for all purposes of this Agreement, effective as of July 1, 2005.

 

ALIC REINSURANCE COMPANY

 

 

By:

  /s/ John C. Pintozzi

 

Name:

John C. Pintozzi

 

Title:

Chairman of the Board
and President

 

Date:

7/8/05

 

 

Allstate Insurance Company acknowledges that the above listed entities have
become parties to the Amended and Restated Service and Expense Agreement,
subject to all of the terms and conditions as if an original party thereto.

 


ALLSTATE INSURANCE COMPANY

 

 

By:

    /s/ Samuel H. Pilch

 

Name:

 Samuel H. Pilch

 

Title:

 Group Vice President and Controller

 

Date:

7/8/05

 

 

53

--------------------------------------------------------------------------------